Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 7, 2020

                                     No. 04-19-00764-CV

                                       Nancy ALANIS,
                                          Appellant

                                               v.

   WELLS FARGO BANK NATIONAL ASSOCIATION as Trustee for the Pooling and
 Servicing Agreement Dated as of October 1, 2006 Securitized Asset Backed Receivables LLC
Trust 2006-NC3 Mortgages Pass Through Certificates, Series 2006 NC3, Mackie Wolf Zientz &
                      Mann, PC, and Ocwen Loan Servicing, LLC.,
                                        Appellees


                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-03042
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
         On July 3, 2020 appellant’s attorney, Ms. Susan J. Clouthier, filed a motion to withdraw
as counsel, which substantially complies with TEX. R. APP. P. 6.5. The motion is GRANTED,
and it is ORDERED that Ms. Susan J. Clouthier is withdrawn as counsel of record for appellant.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court